Citation Nr: 0836306	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-23 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel












INTRODUCTION

The veteran served on active duty from February 1949 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.


FINDING OF FACT

No nexus between the veteran's active duty and his currently-
shown bilateral hearing loss has been demonstrated.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current bilateral hearing loss 
is the result of in-service noise exposure.  In particular, 
he explains that his military duties as an electrician's mate 
exposed him to excessive noise of aircraft.  Thus, he feels 
that service connection for bilateral hearing loss is 
warranted.  

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The foregoing notice requirements were satisfied by a July 
2006 letter.  In a July 2006 statement, the veteran indicated 
that he had no more information or evidence to give VA to 
substantiate his claim.  In any event, the May 2007 statement 
of the case was issued, which provided the veteran with an 
additional 60 days to submit more evidence.  Additionally, 
the veteran was informed of the law and regulations governing 
the assignment of ratings and effective dates in the July 
2004 letter.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file.  In this regard, the Board 
notes that although a September 2006 VA audiology 
consultation report, submitted by the veteran, indicates 
follow-up treatment for hearing aids, no reports of 
subsequent VA treatment are of record.  However, since the 
record already reflects a diagnosis of bilateral hearing 
loss, and the veteran has not indicated that any subsequent 
treatment records contain an opinion linking this disability 
to military service, the Board finds that there is no 
prejudice in proceeding with the claim based on the evidence 
currently of record.  
Further, the Board acknowledges that the veteran has not been 
accorded a VA examination pertinent to the claim on appeal.  
However, as will be discussed in the following decision, 
service medical records are negative for complaints of, 
treatment for, or findings of hearing loss.  Moreover, while 
post-service records reflect a diagnosis of bilateral 
sensorineural hearing loss, this condition has in no way been 
linked to his active military service.  Thus, a remand to 
accord the veteran an opportunity to undergo a VA examination 
that specifically addresses the relationship between his 
current bilateral hearing loss and service is unnecessary.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Service medical records are negative for complaints of, 
treatment for, or findings of bilateral hearing loss.  In 
fact, the earliest medical evidence of record describing 
current hearing loss is the report of a September 2006 VA 
audiology consultation.  At that time, pure tone testing 
revealed mild, falling to profound, sensorineural hearing 
loss bilaterally.  Speech reception thresholds were 
"consistent with pure tone testing bilaterally," and word 
recognition scores were "fair bilaterally."  Although the 
report reflects that his family history includes a father who 
was hard of hearing later in life, there is no suggestion of 
a link between the veteran's military service and his hearing 
loss.  

That the veteran currently has bilateral hearing loss for VA 
compensation purposes is not in dispute.  See 38 C.F.R. 
§ 3.385.  Rather, the question to be resolved is whether this 
disability can be related to the veteran's period of service 
from 1949 to 1953.  Here, there is a lengthy period of time 
during which there is no contemporaneous evidence of record 
as to the veteran's hearing acuity.  This lengthy period 
without post-service treatment weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For 
the veteran to prevail on his claim, the more than 50 year 
gap between his service and the initial diagnosis of 
bilateral hearing loss must be overcome.  

That has not occurred in this case.  There is no 
contemporaneous evidence of record showing that the veteran 
had hearing loss upon discharge from service; rather the 
report of his medical examination at discharge shows he had 
normal hearing at that time.  There is also no evidence 
whatsoever pertaining to his hearing acuity within one year 
of service (to trigger the application of the legal 
presumption of service connection for chronic disease).  In 
fact, the earliest document showing the presence of hearing 
loss is in 2006; and, even then, the disability was not 
attributed to service.  The Board has no doubt that the 
veteran sincerely believes that his current hearing loss is 
the result of noise exposure in service.  However, the 
veteran is not competent to render an opinion as to the cause 
or etiology of any current disorder because he does not have 
the requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Given the lack of medical 
evidence of hearing loss for decades after service, and the 
absence of a medical opinion linking the veteran's currently-
shown hearing loss to service, the greater weight of the 
evidence is against the claim.  

Accordingly, service connection is not warranted, and the 
appeal is denied.




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


